Citation Nr: 0635749	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for subdermal pruritis, 
claimed as a skin disorder other than pseudofolliculitis 
barbae (PFB).  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Entitlement to an increased initial disability rating for 
a low back strain, rated 10 percent disabling from May 22, 
2002, and as 40 percent disabling from November 7, 2003.  

5.  Entitlement to an increased initial disability rating for 
PFB, rated 10 percent disabling from May 22, 2000, and as 30 
percent disabling from November 7, 2003.  

6.  Entitlement to an increased initial disability rating for 
a right shoulder strain, rated 10 percent disabling from May 
22, 2000, and as 20 percent disabling from November 7, 2003.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1992 to February 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for a low back 
strain, PFB, a right shoulder strain, and a left ankle strain 
which were assigned initial disability ratings of 10 percent 
for the low back strain and PFB but initial noncompensable 
ratings for the right shoulder and left ankle strains.  The 
effective date for the grants of service connection and the 
initial ratings was May 22, 2000 (date of receipt of the 
original claim for service connection for those disorders).  
That rating decision denied service connection for a left 
shoulder strain, a right ankle disorder, a left knee sprain, 
subdermal pruritis, and a depressive disorder.  

Following the June 2003 Notice of Disagreement (NOD), a 
January 2004 rating decision granted service connection for a 
right ankle strain with instability and assigned an initial 
10 percent disability rating, and increased the 
noncompensable rating for the left ankle strain to 10 
percent, all effective from May 22, 2002.  Also, the 10 
percent rating for the low back strain was increased to 40 
percent, the 10 percent rating for PFB was increased to 30 
percent, all effective November 7, 2003 (dates of VA 
examinations).  Further, the noncompensable rating for a 
right shoulder strain was increased retroactively to 10 
percent effective May 22, 2002, and increased again to 20 
percent effective November 7, 2003.  

The veteran did not initiate an appeal from the January 2004 
rating decision, or from an April 2003 rating decision which 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  However, the grant of higher ratings during 
this appeal does not represent a total grant of the benefits 
sought, i. e., a maximum schedular rating.  So those issues 
are still before the Board.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  


FINDINGS OF FACT

1.  The veteran has continued to have chronic left knee 
symptomatology since an inservice left knee injury.  

2.  Although of uncertain etiology, the veteran has continued 
to have subdermal pruritus since the initial onset of that 
disorder during active service.  

3.  Despite the isolated inservice notation of chronic left 
shoulder dislocation, a chronic left shoulder disorder is not 
shown.  

4.  Prior to November 7, 2003, the service-connected low back 
disorder was manifested by painful motion but there was no 
disc pathology, arthritis, limitation of motion, vertebral 
body deformity or ankylosis.  

5.  Since November 7, 2003, the low back disorder has not 
been manifested by disc pathology, arthritis, vertebral 
fracture or vertebral body deformity or ankylosis.  

6.  Prior to November 7, 2003, the veteran's PFB was not 
manifested by severe disfigurement of the face, marked or 
unsightly deformity of the eyelids, lips or auricles or 
marked discoloration contrast.  

7.  Since November 7, 2003, the service-connected PFB has not 
been manifested by tissue loss or gross distortion of 
asymmetry of any facial features or characteristics of 
disfigurement and the affected area does not involve 20 
percent of the total exposed body surface nor has the veteran 
ever taken corticosteroids or other immunosuppressive drugs.  

8.  Prior to November 7, 2003, the right shoulder disorder 
was not manifested by significant limitation of motion, 
ankylosis, or recurrent dislocations of the right shoulder.  

9.  Since November 7, 2003, the right shoulder disorder has 
been manifested by recurrent episodes of dislocation but 
without guarding of all movement and no significant 
limitation of motion or ankylosis.  

10.  The service-connected left ankle sprain is manifested by 
pain, instability and weakness but there is no limitation of 
motion, arthritis or ankylosis.  


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  Subdermal pruritis was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  A left shoulder disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

4.  Initial disability rating in excess of 10 percent for a 
low back strain, from May 22, 2000, is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, 4.66, Diagnostic Codes 5292 and 5295 (2000); and 
Diagnostic Codes 5003, 5242, 5237 (in effect since September 
26, 2003).

5.  A rating in excess of 40 percent for a low back strain 
from November 7, 2003, is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.66, 
Diagnostic Codes 5292 and 5295 (2000); and Diagnostic Codes 
5003, 5242, 5237 (in effect since September 26, 2003).  

6.  Initial disability rating in excess of 10 percent for 
PFB, from May 22, 2000, is not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.21, Diagnostic Codes 7800, 7806, 7814 (2000); and 
Diagnostic Codes 7801 - 7805, 7806, 7813 (in effect since 
August 30, 2002).   

7.  A rating in excess of 30 percent for PFB from November 7, 
2003, is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic 
Codes 7800, 7806, 7814 (2000); and Diagnostic Codes 7801 - 
7805, 7806, 7813 (in effect since August 30, 2002).   

8.  Initial disability rating in excess of 10 percent for a 
right shoulder strain, from May 22, 2000, is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, Diagnostic Code 5201 (2006).  

9.  A rating in excess of 20 percent for a right shoulder 
strain from November 7, 2003, is not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Code 5201 (2006).  

10.  An initial disability rating in excess of 10 percent for 
a left ankle sprain is denied.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5271 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in June 2002.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).   

Here, the RO has cured any procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument, which he did, and 
evidence, and to address the issues at a hearing but he 
declined that opportunity.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates.  If a service connection claim is 
denied, the effective date matter is moot but if granted this 
matter would be initially addressed by the RO.  The same is 
true with respect to the assignment of any disability rating 
following a grant of service connection.  So, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).   

When, in response to a grant of service connection, as to 
which claim VA has already given § 5103(a) notice, VA 
receives an NOD that raises a new issue, which in this case 
are the claims for higher initial disability ratings, 
38 U.S.C.A. § 7105(d) requires VA to issue an SOC but 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (December 22, 2003).  

So, in this case no additional VCAA letter was issued.  
Further, there is no prejudice to the veteran in proceeding 
without the issuance of the aforementioned VCCA notice 
because the veteran had the opportunity to testify in support 
of his claim, but declined to do so.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Inservice X-rays of the veteran's lumbar spine in August 1992 
and April 1999 were normal, including revealing that disc 
spaces were normal.  

The April 1991 service enlistment examination was normal.  

In March 1994 the veteran reported having had subdermal 
pruritis for about 2 years but was afraid to tell anyone.  It 
started as a small area in the middle of his thighs.  The 
feeling occurred at various times in various areas, including 
his thigh, shoulder, and even the scalp.  There were no 
alleviating or aggravating factors.  The irritation usually 
lasted from 1/2 to a full day.  There were no neurological or 
vascular problems during the pruritis episodes and there was 
no family history of this nature.  A physical examination 
revealed no abnormality and the assessment was questionable 
pruritis.  

In May 1994 it was noted that the veteran's complaints of 
pruritus were predominantly in his lower extremities.  The 
assessment, after an unremarkable physical examination, was 
deep seated pruritus of unclear etiology.  In July 1994 he 
was noted to have no indication for allergy testing or 
evaluation.  Later that month, he described his subjective 
complaint as a feeling that something was crawling under his 
skin.  After a physical examination the assessment was that 
there was currently no evidence of neurological motor or 
sensory dysfunction.  

In October 1996 the veteran complained of left knee pain 
after stepping in a hole while playing football.  On 
examination he ambulated well and there was a moderate amount 
of effusion to the medial aspect of the left knee but there 
was no ballotment, crepitus, deformity or instability.  The 
assessment was a hyperextension of the left knee, for which 
he was given Motrin and an Ace wrap as well as limited duty 
for 10 days.  In January 1998 it was noted that the October 
1996 injury was not only one of hyperextension was possibly 
also a twisting injury but there was no instability, locking 
or swelling but there was pain at the extremes of motion and 
tenderness anteriorly.  The assessment was a questionable 
meniscal tear.  

In April 1999 it was noted that the veteran had radicular low 
back pain for 4 months and disc disease was to be ruled out.  
As noted above, lumbar X-rays in April 1999 were normal.  In 
May 1999 it was noted that there was no motor or sensory 
loss.  On examination there was positive straight leg 
raising.  

In February 2000 it was reported that the veteran had a 
history of recurrent shoulder separations but it was not 
specified whether it involved both shoulders or only one, and 
if so which one.  However, his left shoulder was examined and 
there was a positive apprehension sign.  The assessment was 
chronic dislocation.  If there was no improvement in 2 or 3 
months he was to be given an orthopedic consultation.  

In October 2000 the veteran complained of shoulder pain and 
reported that an X-ray had been taken of his right shoulder.  
He intended to claim VA benefits for, in part, right shoulder 
disability.  

On service discharge examination in December 2000 the veteran 
had laxity and a positive apprehension test in the right 
shoulder.  The diagnosis was right shoulder instability.  

On VA orthopedic examination in July 2002 the veteran 
reported having begun developing problems in both shoulders 
in about 1993.  They became progressively stiff but he was 
unaware of any cause.  He complained of daily pain, 
stiffness, fatigability, and lack of endurance in both 
shoulders.  He had had physical therapy for both shoulders 
and limited duty and now had difficulty lifting his arms over 
his head but could carry objects in performing his job.  He 
did not use crutches, a brace or a cane.  He had not had any 
specific injury and had not had surgery and there was "no 
evidence of dislocation."  

The veteran also reported that his ankles began bothering him 
when playing a lot of sports and they became progressively 
more painful.  He was given braces for the ankles whenever he 
tried to play sports and had been given light duty during 
service because of his ankle problems.  He still played 
sports but had to use braces.  He took no specific 
medications for this and had not had any postservice 
treatment.  He reported that he developed left knee stiffness 
during service as well as fatigability and lack of endurance 
and these problems continued today on a daily basis.  He did 
not run because of his knee problems and lifting more than 50 
lbs. caused knee pain.  He did not engage as actively in 
sports, e.g., basketball, as much as he wished because of his 
knee problems.  During service he had had low back pain and 
stiffness but no radiculopathy and he still had daily pain, 
stiffness, fatigability, and lack of endurance.  

On examination the veteran had 120 degrees of right shoulder 
lateral flexion, 110 degrees of forward flexion, and internal 
and external rotation to 90 degrees without difficulty.  
There was no decreased range of motion against resistance or 
repetitive motion nor incoordination of motion.  Forward and 
lateral flexion of the left shoulder were to only 90 degrees.  
There was only 130 degrees of flexion of the left knee, at 
which point he ceased motion due to pain.  There was no 
decreased left knee range of motion against resistance or 
incoordination of motion.  There was no abnormality on 
ligamentous testing.  Lumbar flexion was to 90 degrees, 
extension was to 30 degrees, right lateral bending was to 30 
degrees, and rotation was to 40 degrees.  There was no 
decreased range of motion against resistance or repetitive 
motion or incoordination of movement.  There was no fixed 
spinal deformity and posture was normal.  There was 20 
degrees of left ankle dorsiflexion and 45 degrees of plantar 
flexion, without decreased range of motion against resistance 
or on repetitive motion nor incoordination of motion.  There 
was no varus or valgus angulation of the os calcis of either 
ankle in relation to the long heads of the tibia and fibula.  
The diagnoses were strains of the shoulders, ankles, left 
knee, and low back.  The veteran did not report for X-ray 
studies (but an October 2003 Informal Conference Report 
indicates that the veteran was unaware that he was to report 
for X-rays).  

On VA dermatology examination in July 2002 it was reported 
that the veteran had no known drug allergies.  He had 
developed PFB in boot camp and had a history of multiple 
bumps in his beard that had caused bleeding and irritation.  
He was seen on multiple occasions during service for PFB and 
he had been given topical medication.  In the past he had 
used "Magic" shaving cream without effectiveness.  
Currently, he used a tweezer and "bump stopper."  It was 
noted that his PFB was a constant problem for him.  His skin 
was very sensitive and easily irritated.  He had a history of 
pruritis, subdermally, which had started in 1993, for which 
he had been evaluated in the past but blood workups had been 
negative.  The symptoms usually developed after strenuous 
activities or exercise requiring the use of his lower 
extremities.  The pruritis was mainly in his thigh, 
subdermally.  If he ran, walked, biked, or walked up stairs 
for any extensive time he developed his symptoms which would 
spontaneously resolve within 20 to 30 minutes after resting.  
He had never had a rash and activity of his upper body did 
not cause symptoms in his thigh.  He had not had any period 
of incapacitation or interference with his job due to this 
problem.  

On examination the veteran had multiple papules and several 
pustular lesions of his mandibular area and cheek region.  
There was no rash on his extremities.  The diagnoses were PFB 
and subdermal pruritis of unclear etiology.  

On VA psychiatric examination in July 2002 the veteran 
reported having been employed fairly steadily since service.  

An April 2003 VA outpatient treatment (VAOPT) record shows 
that he injured his left hand while playing basketball.  

On VA orthopedic examination in November 2003 it was noted 
that the veteran had not had any surgical procedures.  His 
past multiple sprains had been treated conservatively but he 
had continued problems with his ankles but more so in the 
left ankle.  He had sustained most of his injuries in sports 
activities and was no longer very active in competitive 
sports.  He complained of very definite instability of each 
ankle, but greater in the right than the left.  This occurred 
when walking on uneven ground, such as simply stepping on a 
pebble, or simply while walking.  He used a slip-on type of 
elastic support on the right ankle at times.  

On examination there was no swelling, effusion or crepitation 
of the veteran's ankles.  Dorsiflexion of the left ankle was 
to 20 degrees and plantar flexion was to 70 degrees.  There 
was increased mobility of the right ankle.  Manipulation of 
the hindfoot suggested passive inversion in excess of 30 
degrees on the right and to at least 20 degrees on the left 
and eversion of 10 degrees, bilaterally.  

It was reported that in about 1996 or 1997 he had sustained a 
twisting injury of the left knee and there was a question of 
a torn meniscus.  He had not had surgery but did have some 
physical therapy.  Subsequently, he had knee pain on walking 
up or down stairs and when stooping or squatting.  He used 
slip-on type knee braces if participating in any type of 
physical workout or was going to be on his feet for an 
extended time period.  On examination he could squat to less 
than 50 percent of normal due to bilateral knee discomfort 
but there was no definite intra-articular or subpatellar 
crepitus.  On active flexion and extension in a sitting 
position there was no intra-articular or subpatellar 
crepitus.  His patellae were slightly hypermobile but not to 
excess and were perfectly stable.  There was full extension 
of the knees and flexion was to 165 degrees on the right and 
to 155 degrees on the left, both actively and passively, 
without pain.  Manipulation of the knees did not reveal any 
instability.  

It was reported that the veteran had sustained an acute right 
shoulder dislocation or subluxation during service which had 
been reduced spontaneously.  However, there had been a 
recurrence on a regular basis which occurred as often as 2 or 
3 times daily and frequently when simply reaching out with 
his arm.  On these occasions the shoulder would usually pop 
back into place without any form of manipulation.  Because of 
discomfort he did not do any throwing or rotary type of 
movements and did not perform push-ups or pull-ups.  If he 
worked overhead he had pain in his shoulder together with a 
feeling of instability.  On examination his shoulders were 
unremarkable and there was no significant objective 
abnormality of the right shoulder, including no atrophy or 
deformity.  Actively and passively, right shoulder abduction 
was to 170 degrees, extension was to 45 degrees without pain.  
Rotation of the shoulders did not reveal any form of intra-
articular crepitus but there was a feeling of instability in 
the right shoulder.  Rotation was measured passively at 90 
degrees of abduction with 80 degrees of external rotation on 
the right and 90 degrees on the left.  He had 90 degrees of 
internal rotation of the right shoulder and 80 degrees on the 
left and, again, there was a feeling of apprehension by the 
veteran as the shoulder was manipulated.  He had no 
complaints regarding the left shoulder and on examination the 
left shoulder was normal.  

With respect to the veteran's low back, he had had an acute 
lifting type of injury in boot camp for which he had had 
physical therapy.  Thereafter, he had repeated episodes of 
strain type low back injuries.  He now had significant 
difficulty bending or lifting.  Frequently on such activities 
he had pain in the posterior aspect of the left lower 
extremity to the level of the knee.  As a result, he avoided 
bending and lifting activities.  He had a lumbar type of back 
support but did not wear it to the examination.  His back was 
usually sore or stiff in the morning.  He intermittently 
applied heat and worked out in a swimming pool and generally 
avoided excessive activity.  He had severe flare-ups of 
disabling symptoms about three times yearly which were most 
often precipitated by bending and lifting activities.  With 
such episodes he was frequently bedridden for several days 
and the symptoms could last as long as one week.  Treatment 
was generally conservative.  On examination he had what 
appeared to be definite limitation of motion of the low back 
but without evidence of obvious objective abnormality.  He 
stood erect without evidence of muscle spasm, guarding or 
listing.  He indicated that his low back pain was at the 
lumbosacral level.  He had 20 degrees of lumbar flexion 
associated with slight listing to the left, 10 degrees of 
extension, and 20 degrees of lateral flexion, bilaterally, 
and 10 degrees of rotation, bilaterally.  Deep tendon 
reflexes (DTRs) were 5+ at the patellae and 2+ at the 
Achilles tendons.  Motor power of the lower extremities was 
normal.  Straight leg raising was negative, bilaterally, in 
sitting and supine positions.  

The examiner stated that the veteran had a history of 
multiple strain injuries of the ankles with evidence of 
residuals disability in association with residual instability 
of the ankles and functional impairment on activities such as 
walking, running on uneven ground, and, frequently, on simple 
walking activities.  The impairment was on the basis of 
instability with weakness and structural change due to 
incomplete healing of the lateral stabilizing ligaments of 
the ankles but there was no indication of incoordination.  
Pain was a transient factor related to the instability of the 
ankles and there was no indication of fatigability.  X-rays 
revealed widening of the lateral ankle mortise consistent 
with lateral ligament laxity.  

As to the knees, the examiner stated that the veteran had 
bilateral knee pain indicative of chronic patellofemoral pain 
syndrome but presently there was no indication of any form of 
internal derangement or instability.  It appeared that he had 
a slight degree of disability from this with functional 
impairment on activities involving deep knee bending, 
stooping, and squatting.  Such impairment was on the basis of 
pain without indication of structural change, instability, 
incoordination, fatigability or weakness.  Knee X-rays were 
within normal limits. 

As to the veteran's right shoulder, the examiner stated that 
the veteran had a history of dislocation or subluxation and 
currently had symptoms suggesting chronic instability with 
recurrent subluxations.  He had significant disability with 
functional impairment related to any activity involving 
rotary or throwing motions, pushing, pulling, lifting or 
working overhead.  His impairment was on the basis of pain in 
association with shoulder instability but there was no 
current indication of any obvious structural change or 
incoordination but weakness was also a factor in his 
impairment, although fatigability did not appear to be an 
issue.  X-rays were unremarkable.  

The examiner further stated that there was no significant 
objective abnormality of the veteran's lumbar spine and low 
back on examination.  He appeared to have significant painful 
limitation of motion associated with very possible 
degenerative discogenic changes in the lumbar spine and which 
seemed to be more severe than "simple" mechanical back 
pain.  With normal X-rays this would appear to be mechanical 
back pain, i.e., chronic non-specific musculo-ligamentous 
strain, but X-rays were pending.  He appeared to have a 
significant disability with functional impairment related to 
any activity involving repeated bending, heavy lifting or 
twisting.  His impairment was on the basis of pain with 
secondary weakness and fatigability but there was no 
indication of instability or incoordination.  The possibility 
of structural or degenerative changes was to be considered.  
Subsequently, it was noted that X-rays were within normal 
limits.  

On VA dermatology examination in November 2003 it was 
reported that the veteran continued to have significant bumps 
and ingrown hairs due to PFB.  He tried to wear a moderate 
amount of facial hair, including a beard, but his hair 
continued to grow back inside.  He had to spend at least 10 
to 20 minutes a day working with his beard to make sure he 
did not develop an infection.  He did get bumps and 
irritations.  On physical examination there were bumps of PFB 
but no active infection.  Photographs were taken (but they 
were no made a part of the record on appeal).  The diagnosis 
was PFB with some facial scarring but no active infestation 
or infection at present.  

Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
Service connection may be granted for aggravation of a non-
service-connected condition that is proximately due to or the 
result of an already service-connected disability but, 
however, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, a new regulation was created 
embodying the principles of secondary aggravation as 
announced in Allen, Id.  It states that service connection is 
granted for an increase in severity, not due to natural 
progress as shown by medical evidence (including if 
applicable the effects of such variables as race, age, gender 
and geographic location), of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disorder but aggravation is not conceded 
unless the claimant, not VA, meets the burden of establishing 
the baseline level of severity of the nonservice-connected 
disability by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity.  
If no baseline can be established, no aggravation can be 
demonstrated, and the deduction issue is moot.  38 C.F.R. 
§ 3.310(b); effective October 10, 2006.  See 71 Fed. Reg. 
52744, 52746 (September 7, 2006).  



Service Connection for a Left Knee Disorder

Almost a year after the veteran's October 1996 left knee 
injury he continued to have residual symptoms in the form of 
painful motion and tenderness.  Although a meniscal tear or 
internal derangement has never been clinically confirmed, the 
July 2002 VA examination found limitation of motion of the 
left knee and diagnosed a left knee strain.  The November 
2003 VA examination found continued complaints of left knee 
pain and found that the veteran's pain in each knee was due 
to chronic patellofemoral pain syndrome causing slight 
disability.  

Since there is nothing to suggest that the veteran has had 
any superimposed left knee injury during the short interval 
since service discharge, the Board finds that it is 
reasonable to conclude that the current left knee disability 
is merely a continuation of the chronic left knee disorder 
which manifested during active service.  Accordingly, service 
connection for a left knee disorder is warranted.  

Service Connection for Subdermal Pruritis, Claimed as a Skin 
Disorder Other Than PFB

The veteran had subdermal pruritus, mostly of the lower 
extremities and particularly after exertion, during active 
service and when first reported in 1994 it had existed for 
about two years.  Repeated inservice workups never determined 
the etiology of the disorder but its existence was again 
confirmed on VA dermatology examination in 2002, at which 
time the etiology was noted to be unclear.  

"Of course, an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
'definite' etiology' or 'obvious etiology'.  See 38 U.S.C. 
§ 5107(b)."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Since it is only the existence of disability during and after 
service, with (as here) a nexus between the two that is 
required for service connection, without there being any 
legal requirement of a clear medical etiology, it is the 
determination of the Board that service connection for 
subdermal pruritus is warranted.  

Service Connection for a Left Shoulder Disorder

During service in February 2000, after finding a positive 
apprehension sign, there was a diagnosis of chronic 
dislocation of the left shoulder.  However, this diagnosis 
can be legitimately questioned because there were no further 
signs or symptoms of left shoulder pathology during active 
service.  In fact, prior to service discharge the veteran 
indicated that he intended to file a claim for VA 
compensation for several disorders, including a right 
shoulder disorder, but did not list a left shoulder disorder 
or a disorder of both shoulders as a basis for his intention 
to claim VA compensation.  Moreover, the service discharge 
examination only found the existence of right shoulder 
pathology but did not confirm the existence of left shoulder 
pathology.  

Accordingly, the Board concludes that the required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic" has not 
be shown in this case.  Further, continuity of symptomatology 
since service is also not shown.  The 2002 VA orthopedic 
examination noted the veteran's subjective complaints of 
problems with both shoulders but also noted that there was no 
evidence of dislocation and there was no more than slight 
limitation of motion of the left shoulder.  While there was a 
diagnosis of strains of the "shoulders" at that time, the 
2003 VA orthopedic examination specifically found that the 
veteran had no complaints regarding the left shoulder and on 
examination the left shoulder was normal.  

Given the isolated nature of the left shoulder findings 
during active service and the paucity of supporting evidence 
of postservice continuity of symptomatology after service, 
the Board concludes that service connection for a left 
shoulder disorder is not warranted.  



Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  



A Rating in Excess of 10 percent for a Low Back Strain From 
May 22, 2002, to November 6, 2003

The veteran's initial claim for service connection for the 
disabilities for which he now seeks greater initial 
disability ratings was received in May 2002. 

The criteria for rating IVDS, 38 C.F.R. § 4.71a, DC 5293, 
were revised effective September 23, 2002.  The criteria for 
evaluating spinal disabilities DCs 5285 through 5295 (2002) 
("the old criteria") were revised effective September 26, 
2003, at which time the diagnostic codes were renumbered, 
including the renumbering of DC 5295 to DC 5237 and adding DC 
5242 for degenerative arthritis (yet also retaining DC 5003 
for degenerative arthritis).  

Generally, where the law or regulation changes the version 
most favorable to the veteran will apply unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  But see VAOPGCPREC 7-
2003 (Nov. 19, 2003), pointing out that the United States 
Court of Appeals for the Federal Circuit - in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  That is, when amended regulations expressly 
state an effective date and, as in this case, do not include 
any provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So, in rating the spinal disorders for the period prior to 
the effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial, will be 
applied for the period beginning as of the respective 
revisions.  



IVDS Criteria Prior to September 23, 2002

Prior to revision of the schedular rating criteria on 
September 23, 2002, a noncompensable evaluation was assigned 
for IVDS when postoperative and cured.  A 10 percent rating 
was warranted for mild IVDS.  A 20 percent rating was 
warranted for moderate IVDS with recurring attacks and 40 
percent was warranted for severe IVDS with recurring attacks 
and little intermittent relief.  A 60 percent rating was 
warranted for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
discs, with little intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (as in effect prior to September 23, 2002).  

VAOGCPREC 36-97 (Dec. 12, 1997) provided that in rating IVDS 
under DC 5293, 38 C.F.R. §§ 4.40 (functional loss may be due 
to pain) and 4.45 (pain on motion is a factor in joint 
disability) must be considered because nerve defects and pain 
may limit spinal motion, even if the current rating were to 
correspond to the maximum rating (under pre-September 26, 
2003, criteria) for limited spinal motion.  Also, 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) must 
also be considered.  Sanchez-Benitez v. West, 259 F.3d 1356, 
1362-63 (Fed.Cir. 2001) (case remanded for failure to discuss 
38 C.F.R. § 3.321(b)(1) extraschedular consideration).  

IVDS Criteria as of September 23, 2002

Only the old rating criteria under DC 5293 may be applied 
prior to September 23, 2002, but both the old and the new 
rating criteria (whichever are most beneficial) will be 
applied for the period beginning September 23, 2002 (unless 
the claim was filed on or after September 23, 2002, in which 
case only the new criteria will be applied.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment.  As of September 23, 2002, however, the pertinent 
considerations - either preoperatively or postoperatively, 
are (1) incapacitating episodes during the immediately 
preceding 12 months and, if so, the total duration of them, 
or (2) the combination of the neurologic and orthopedic 
manifestations of the disability under 38 C.F.R. § 4.25.  
Whichever method results in the higher evaluation must be 
used.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 1 week but less than 2 
weeks, a 10 percent evaluation is warranted; if they have a 
total duration of at least 2 weeks but less than 4 weeks, 
a 20 percent evaluation is warranted; if they have a total 
duration of at least 4 weeks but less than 6 weeks, a 40 
percent evaluation is warranted; if they have a total 
duration of at least 6 weeks during the past 12 months, a 60 
percent evaluation is warranted.  

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by and treatment by a physician.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is noncompensable under schedular rating criteria 
10 percent is assigned for each major joint or minor joint 
group affected; (3) when there is no limitation of motion, 
10 or 20 percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of 2 or more major 
joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5290, slight limitation of motion 
of the cervical spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 30 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5291, slight limitation of motion 
of the thoracic spine warranted a noncompensable disability 
rating and either moderate or severe limitation of motion 
warrants a maximum 10 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), and DC 
5294 (for sacroiliac injury or weakness) provide that a 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that is at least partly rated on the basis of limitation of 
motion, consideration must be given to any additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
the symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Where residuals of vertebral fracture are rated based on 
limitation of motion or muscle spasm, former 38 C.F.R. 
§ 4.71a, DC 5285 authorizes no more than a single 10 percent 
increase for demonstrable deformity of a vertebral body or 
vertebral bodies in the spinal segment (cervical, dorsal, 
lumbar) that is the subject of that rating.  Where spine 
fracture residuals cause limited motion to more than one 
spinal segment and DC 5285 permits ratings for each segment, 
DC 5285 authorizes a 10 percent increase to the rating 
assigned to each segment of the spine containing at least one 
demonstrably deformed vertebral body.  See VAOGCPREC 3-2006 
(June 23, 2006).  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case, there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

Spinal Rating Criteria as of September 26, 2003

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated under either of two methods, 
whichever results in the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  IVDS may be rated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(effective September 23, 2002), or under the General Rating 
Formula for Disease and Injuries of the Spine, Note 1 of 
which provides that any associated objective neurologic 
abnormalities, including but not limited to bowel or bladder 
impairment, are to be rated separately under appropriate DCs.  

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DCs 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The General Rating Formula for Diseases and Injuries of the 
Spine created by the revised spinal rating criteria uses more 
objective criteria and other pertinent considerations with or 
without symptoms such as pain (radiating or not), stiffness, 
or aching and, thus, encompass and take into account these 
symptoms and removes any requirement that there be such 
symptoms to assign any evaluation.  68 Fed. Reg. at 51454 - 
51455 (August 27, 2003).  They provide for ratings based on 
limitation of motion of a spinal segment in either forward 
flexion or limitation of the combined range of motion of that 
spinal segment, either favorable or unfavorable ankylosis, or 
with respect to the entire spine if there is loss of more 
than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  Note 2 sets 
forth maximum ranges of motion for the spinal segments, 
except that a lesser degree of motion may be considered 
normal (if the cause is explained as required in Note 3) and 
Note 4 states that range of motion should be measured to the 
nearest five degrees.  

Under 38 C.F.R. § 4.31, a zero-percent (0 %) evaluation 
(i.e., a noncompensable rating) is assigned when the revised 
requirements for a compensable rating are not met.  68 Fed. 
Reg. 51454, 51455 (August 27, 2003).  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

Initially, the Board notes that in his NOD the veteran stated 
that his low back disorder was due to disability of the spine 
and not simply as a result of a muscle strain.  However, 
lumbar X-rays during service, in 1992 and 1999 were normal, 
including revealing that disc spaces were normal.  Also, in 
May 1995 when straight leg raising was positive, indicative 
of a lumbosacral strain, there was no motor or sensory loss.  
On VA examination in 2002 he had multiple subjective 
complaints of the low back but did not complain of 
radiculopathy, a hallmark of IVDS, and there was no 
limitation of motion even against resistance or after 
repetitive motion.  

In short, there was no ankylosis, vertebral deformity, 
limitation of motion, arthritis, IVDS, muscle spasm, spinal 
listing or loss of lateral spinal motion.  Rather, the 
veteran had no more than characteristic pain on motion which, 
under the old DC 5295, warranted no more than a 10 percent 
rating.  There was no evidence of additional limitation of 
function induced by pain.  Accordingly, prior to November 7, 
2003, no more than a 10 percent rating was warranted.  

A Rating in Excess of 40 percent for a Low Back Strain Since 
November 7, 2003

Under the old rating criteria, for an evaluation greater than 
40 percent the veteran would have had to have had severe 
limitation of motion with an additional vertebral body 
deformity, pronounced IVDS, ankylosis or vertebral fracture 
without spinal cord involvement but with abnormal mobility 
requiring a neck brace.  These are not shown by the clinical 
evidence.  So, a rating greater than 40 percent is not 
warranted since November 7, 2003, under the old rating 
criteria.  

Under the new rating criteria, a rating greater than 40 
percent could be assigned under the new IVDS rating criteria 
on the basis of incapacitating IVDS episodes but in this case 
there are no such episodes.  Likewise, there is no clinical 
evidence of neurological deficits of the lower extremities 
which would warrant the assignment of separate compensable 
disability ratings for neurological dysfunction due to IVDS.  
Otherwise, under the new spinal rating criteria a 50 percent 
rating is assignable if there is unfavorable ankylosis of the 
entire thoracolumbar spine or a 100 percent rating if there 
is unfavorable ankylosis of the entire spine.  However, 
neither of these is shown by the evidence. 

Accordingly, since November 7, 2003, a rating greater than 40 
percent is not warranted under either the old or the new IVDS 
or spinal rating criteria.  

A Rating in Excess of 10 percent for PFB from May 22, 2000, 
to November 6, 2003

As noted, the veteran's initial claim for service connection 
was received in May 2002.  The criteria for evaluating 
disorders of the skin were amended effective August 30, 2002.  
So, both the old and the new rating criteria must be applied.  
Generally see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (over ruling Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)) and VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-
97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

Under the old rating criteria PFB was not listed as a ratable 
disease entity.  The rating of a disability not listed in the 
VA Schedule for Rating Disabilities may be done as analogous 
to a listed condition under 38 C.F.R. § 4.20 or by a 'built- 
up' diagnostic code under 38 C.F.R. § 4.27.  38 C.F.R. § 4.27 
provides that the diagnostic code number will be 'built-up' 
with the first 2 digits being selected from the part of the 
schedule most closely identifying the bodily part or system, 
and, following a hyphen, the last 2 digits will be '99' to 
signify that it is rated as an unlisted condition.  See 
Generally Archer v. Principi, 3 Vet. App. 433 (1992).  

Here, PFB has been rated as analogous to tinea barbae under 
the old 38 C.F.R. § 4.118, DC 7814 which in turn was rated as 
eczema under 38 C.F.R. § 4.118, DC 7806.  Under old 38 C.F.R. 
§ 4.118, DC 7806, eczema when manifested by slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable rating.  When eczema 
is manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted.  With exudation or itching constant, 
extensive lesions, or marked disfigurement a 30 percent 
evaluation is warranted.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant a 50 percent 
evaluation is warranted.  

In Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) it was 
held that, in light of 38 C.F.R. § 4.1, in determining 
entitlement to a 30 percent rating under DC 7806 "it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed, in terms of whether there is 'marked 
disfigurement' (sufficient itself for a 30 % rating) under DC 
7806 or 'severe' scarring under DC 7800.  Periodicity is only 
one factor to be considered [others are] the virulence, 
frequency of the outbreaks, and the size of the lesions."  

Under the old DC 7800 rating criteria disfiguring scars of 
the head, face or neck, when slight warranted a 
noncompensable rating.  When moderately disfiguring, a 10 
percent evaluation was warranted.  If severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles, a 30 percent rating was warranted.  If 
there is complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement, a 50 percent rating was warranted.  38 C.F.R. 
§ 4.118, DC 7800.  

The "[n]ote" to Diagnostic Code 7800 provides that when in 
addition to tissue loss and cicatrization there is marked 
discoloration contrast, or the like, the 50 percent rating 
under Diagnostic Code 7800 may be increased to 80 percent.  
The 30 percent rating may be increased to 50 percent, and the 
10 percent to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  

Under the new rating criteria, PFB is most closely analogous 
to tinea barbae of the beard area under new DC 7813 which is 
rated as disfigurement of the head, face, or neck (under DC 
7800), or as scars (under DC's 7801, 7802, 7803, 7804 or 
7805), or as dermatitis (DC 7806), depending upon the 
predominant disability.  

Under the rating criteria which became effective on August 
30, 2002, for the evaluation of disfiguring scars of the 
head, face or neck, Note 1 to Diagnostic Code 7800 provides 
that consideration is to be given to eight (8) characteristic 
of disfigurement.  These are:
	(1) scar 5 or more inches (13 or more centimeters (cms.) 
in length;
	(2) scar at least one-quarter (1/4) inch (.06 cms.) wide 
at widest part;
	(3) surface contour of scar elevated or depressed on 
palpation;
	(4) scar adherent to underlying tissue;
	(5) skin hypo- or hyper-pigmented in an area exceeding 
six (6) square (sq.)
        inches (39 sq.cms.)
	(6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 
        exceeding six (6) sq. inches (39 cms.)
(7) underlying soft tissue missing in an area exceeding 
six (6) sq. inches (39 
        sq. cms.)
	(8) skin indurated and inflexible in an area exceeding 
six (6) sq. inches (39 
        sq. cms.).  

38 C.F.R. § 4.118, DC 7800; effective August 30, 2002. 

Under the rating criteria which became effective on August 
30, 2002, a 10 percent rating is warranted for disfiguring 
scars of the head, face or neck which have one of the eight 
(8) characteristics of disfigurement.  A 30 percent rating is 
warranted for disfiguring scars with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two (2) or three (3) characteristics of disfigurement.  A 50 
percent rating is warranted for disfiguring scars with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features of paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four (4) or five (5) 
characteristics of disfigurement.  38 C.F.R. § 4.188, DC 
7800. 

Effective on August 30, 2002, a 10 percent rating is the only 
and maximum rating for scars which are superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803.  Note 1 to DC 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar, and 
Note 2 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  

Effective on August 30, 2002, a 10 percent rating is the only 
and maximum rating for scars which are superficial and 
painful on examination.  38 C.F.R. § 4.118, DC 7804.  Note 1 
to that DC provides that a superficial scar is one not 
associated with underlying soft tissue damage.  

Effective on August 30, 2002, 38 C.F.R. § 4.118, DC 7806 
provides that dermatitis or eczema warrants a 10 percent 
rating when affecting at least 5, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent of exposed areas, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is warranted when 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  A 60 percent rating when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12 month 
period.  

Here, prior to November 7, 2003, the evidence did not show 
that the veteran had severe disfigurement of the face.  There 
was no marked or unsightly deformity of the eyelids, lips or 
auricles nor was there evidence of marked discoloration.  
Accordingly, a rating greater than 10 percent was not 
warranted under the old rating criteria.  

As to the new rating criteria, there was no evidence of 
tissue loss or gross distortion of asymmetry of any facial 
features nor did the veteran have any of the eight 
characteristics of disfigurement.  Also, there affected area 
was an exposed surface, but the involvement did not extend to 
even 20 percent of the total exposed body surface nor has the 
veteran ever taken corticosteroids or other immunosuppressive 
drugs.  

Thus, a rating in excess of 10 percent was not warranted for 
PFB prior to November 7, 2003, under either the old or the 
new rating criteria.  

A Rating in Excess of 30 percent for PFB Since November 7, 
2003

Under the old rating criteria, a rating in excess of 30 
percent is warranted under the old rating criteria if there 
is ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations, or there is exceptional 
repugnance, to include consideration of marked discoloration 
contrast.  However, these findings are not shown.  
Accordingly, a rating in excess of 30 percent since November 
7, 2003, is not warranted under the old rating criteria.  

As to the new skin rating criteria, there is no evidence of 
tissue loss or gross distortion or asymmetry of any facial 
features, nor 4 or 5 of the characteristics of disfigurement.  
Likewise, the presence of scars which are painful, associated 
with underlying soft tissue or are unstable are not shown.  
Moreover, the involved area is not more than 40 percent of 
the exposed body surface nor is there constant or near 
constant systemic therapy.  So, a rating in excess of 30 
percent since November 7, 2003, is not warranted under the 
new rating criteria.  

A Rating in Excess of 10 percent for a Right Shoulder Strain 
from May 22, 2000, to November 6, 2003

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece), when 
in a favorable position, with abduction to 60 degrees, and 
ability to reach the mouth and head is retained, warrants a 
30 percent evaluation for the major extremity and 20 percent 
for the minor extremity.  When in an intermediate position 
between favorable and unfavorable, a 40 percent rating is 
warranted for the major extremity and 30 percent for the 
minor extremity.  When in an unfavorable position, with 
abduction limited to 25 degrees from the side, 50 percent is 
warranted for the major extremity and 40 percent for the 
minor extremity.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).   

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm which 
is either the major or minor extremity at the shoulder level 
warrants a 20 evaluation.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor extremity.  When motion is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted for the major 
extremity and 30 percent for the minor extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  However, in Mariano v. Principi, 17 Vet. 
App. 305, 317 - 18 (2003) the Court clarified that for a 20 
percent rating under DC 5201 the applicable plane of motion 
was not to be measured by limitation of motion of abduction 
alone to the shoulder level because 38 C.F.R. § 4.71, Plate I 
listed both abduction and forward elevation (flexion) as 
shoulder-arm movements, DC 5201 did not specifically identify 
the plane of motion (although DC 5200 did refer to 
abduction), and the title of DC 5201 was "Arm, limitation of 
motion of" and appeared to be generic without specifying 
limitation based solely on abduction.  The Court left open 
the question of whether the ratings in DC 5201 required 
limitation in all planes or limitation in any one plane but 
the Court noted that it would be very difficult to satisfy DC 
5201 if limitation were required in all planes.  So, here, 
the Board concludes that for rating under DC 5201 the 
limitation of motion may be in any one plane of motion, e.g., 
abduction or forward elevation (flexion).  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted 
for impairment of the humerus of the major or minor extremity 
when there is either malunion with moderate deformity or when 
there are recurrent dislocations of the scapulohumeral joint 
which are infrequent and there is guarding of movement only 
at the shoulder level.  Thirty (30) percent is warranted for 
the major extremity and 20 percent for the minor extremity, 
when there is either malunion with marked deformity or when 
there are recurrent dislocations of the scapulohumeral joint 
which are frequent and there is guarding of all arm 
movements.  Fifty (50) percent is warranted for the major 
extremity and 40 percent for the minor extremity, when there 
is fibrous union of the humerus.  Sixty (60) percent is 
warranted for the major extremity and 50 percent for the 
minor extremity when there is nonunion of the humerus (false 
flail joint).  Under 38 C.F.R. § 4.71a, DC 5202, an 80 
percent evaluation is warranted for the major extremity and 
70 percent for the minor extremity when there is loss of the 
humeral head (flail shoulder).  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of 
a contiguous joint).  Nonunion with loose movement, or 
dislocation, of the clavicle or scapula of the major or minor 
extremity warrants a 20 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).   

Normal forward elevation of a shoulder (flexion) as well as 
normal abduction are to 180 degrees.  Normal internal and 
external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 
1 (2005).  

Here, it is not clear exactly how the RO determined that a 10 
percent disability rating was warranted for the service-
connected right shoulder disorder.  The RO has cited DC 5201 
but that DC does not provide for a 10 percent rating on the 
basis of limitation of motion of an arm.  In any event, for a 
rating in excess of 10 percent, there must have been 
impairment of the clavicle or scapula or ankylosis which are 
not shown or motion limited to the shoulder level which was 
not shown on the 2002 VA examination, or impairment of the 
humerus with malunion which is not shown, or recurrent 
dislocations.  Although the veteran now states that he has 
continuously had repeated episodes of dislocations, the 2002 
VA examination specifically noted that there was "no 
evidence of dislocation."  

Accordingly, prior to November 7, 2003, a rating in excess of 
10 percent was not warranted for the service-connected right 
shoulder disorder.  

A Rating in Excess of 20 percent for a Right Shoulder Strain 
Since November 7, 2003

Here, since November 7, 2003, there is no evidence of 
scapulohumeral ankylosis or limitation of motion of the right 
arm to midway between the side and shoulder level or to 25 
degrees from the side.  There is no loss of the humeral head, 
nonunion, fibrous union, or malunion with marked deformity of 
the humerus.  A rating of 30 percent is warranted for 
recurrent dislocations of the scapulohumeral joint of the 
major extremity with frequent episodes and guarding of all 
movements.  But, here, the evidence indicates that no 
movements are guarded, although the veteran does avoid 
movements of a throwing or rotary nature.

Accordingly, since November 7, 2003, a rating in excess of 20 
percent for the service-connected right shoulder disorder is 
not warranted. 

An initial Rating in Excess of 10 percent for a Left Ankle 
Sprain

The veteran has never had left ankle surgery and there is no 
evidence of malunion of the os calcis or astragalus nor 
ankylosis of the ankle, subastragalar or tarsal joints.  So, 
increased ratings under 38 C.F.R. § 4.71a, DCs 5270 (ankle 
ankylosis), 5272 (subastragalar or tarsal ankylosis), 5273 
(os calcis or astragalus malunion) or 5274 (astragalectomy) 
are not warranted.  

Under 38 C.F.R. § 4.71a, DC 5271 limitation of motion of an 
ankle warrants a 10 percent rating when moderate and 20 
percent when marked.  Full dorsiflexion is to 20 degrees and 
full plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2005).  

The 2002 and 2003 VA orthopedic examinations show that the 
veteran has full range of motion of the left ankle.  However, 
together, they show that he has pain, instability, and 
weakness of the left ankle apparently due to lateral ligament 
laxity, as suggested by the X-ray evidence of widening of the 
lateral aspect of the ankle mortise.  However, he otherwise 
has no structural abnormality and there is no radiological 
evidence of arthritis or other progressive inflammatory 
disease.  Given these findings, and particularly in light of 
the absence of ankle ankylosis, the Board concludes that the 
left ankle disability more closely approximates no more than 
moderate limitation of motion of the left ankle.  
Accordingly, an initial rating in excess of 10 percent for 
left ankle disability is not warranted.  





Extraschedular Evaluations

The veteran also is not shown to warrant consideration for an 
initial extra-schedular rating for the service-connected 
disorders at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  He has not been hospitalized on account of 
them and the disorders have not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  

Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  




ORDER

The claims for service connection for a left knee disorder 
and subdermal pruritis are granted.  

The claim for service connection for a left shoulder disorder 
is denied. 

The claim for an increased initial disability rating for a 
low back strain, rated 10 percent disabling from May 22, 
2002, and as 40 percent disabling from November 7, 2003, is 
denied.  

The claim for increased initial disability rating for PFB, 
rated 10 percent disabling from May 22, 2000, and as 30 
percent disabling from November 7, 2003, is denied.  

The claim for an increased initial disability rating for a 
right shoulder strain, rated 10 percent disabling from May 
22, 2000, and as 20 percent disabling from November 7, 2003, 
is denied.  

The claim for an initial disability rating in excess of 10 
percent for a left ankle sprain is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


